Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment the claims filed after non-final office action on November 15, 2021 is acknowledged.  Claims 3, 6-7, 10, 12, 14, 16-21, 24-26, 30, 32, 38-51 were canceled, claims 52-56 were newly added and claim 1 was amended.  Claims 1-2, 4-5, 8-9, 11, 13, 15, 22-23, 27-29, 31, 33-37, 52-56 are pending in the instant application.  
The restriction requirement was deemed proper and made FINAL in a previous office action.  Claims 8-9, 11, 13, 28-29, 31, 33-37 are withdrawn as being drawn to non-elected inventions/species.  Claims 1-2, 4-5, 13, 15, 22-23, 27 and 52-56 are examined on the merits of this office action.
*Please note that Applicant’s arguments are moot in light of withdrawal of all of the previous rejections due to amendment of the claims.

Withdrawn Rejections
The objection to claim 15 is withdrawn in view of amendment of claims filed November 15, 2021.   

The rejection of claim(s) 1-2, 12, 15, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murthy (US2014021991 A1) as evidenced by PubChem (Compound Summary, Maltohexaose, accessed on May 18, 2021, see attached handout) is withdrawn in view of amendment of the claims filed November 15, 2021.

The rejection of claim(s) 1-2, 4-5, 15-16, 22-23 and 27 under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson (Mol. Pharmaceutics 2014, 11, 4437−4447) is withdrawn in view of amendment of the claims filed November 15, 2021.
.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially not cleaved” in claim 53 is a relative term which renders the claim indefinite. The term “substantially not” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what linkers would be considered “substantially not cleaved”  by any protease endogenous to a mammalian cell (i.e. to what degree can the linker be cleaved by endogenous mammalian proteases).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 13, 15, 23, 52, 54, 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murthy (US20140219917 A1, cited previously) as evidenced by PubChem (Compound Summary, Maltohexaose, accessed on May 18, 2021, see attached handout) in view of Mariathasan (Trends in Molecular Medicine, February 2017, Vol. 23, No. 2, pages 135-149).
Murthy teaches a composition comprising an antibiotic conjugated to an oligosaccharide (see claim 9).  In particular, Murthy teaches maltodextrin (a hydrophilic polymer) conjugated to ciprofloxacin, referred to as MDC (see paragraph 0034, Figure 15). Murthy teaches wherein the antibiotic is conjugated to a maltodextrin polymer and wherein the linker has a disulfide (See paragraph 0034, Figure 15(a)).    Murthy further teaches “A conjugate comprising maltodextrin linked to an antibiotic meets the limitation of an antimicrobial agent conjugated to a hydrophilic polymer.  Murthy teaches “As used herein, the term “conjugate” or “conjugated,” and the like refer to molecular entities being linked together through covalent bonds. Conjugation may be accomplished by directly coupling the two molecular entities, e.g., creating an triazole positioned between two linking groups such as ether, amine, amide, ester, carbonyl, thiol, dithiol, thiolester, aromatic, heteroaromatic or hydrocarbon groups (see paragraph 0060).
Murthy is silent to wherein the linker is specifically proteolytically cleavable, self-immolative or water hydrolysable.
However, Mariathasan teaches of conjugates comprising a targeting moiety linked to a therapeutic for killing bacteria (see abstract).  In particular, Mariathasan teaches of using a linker  that is cleavable via a protease (see page 140, “ValCit” dipeptide linker, “Box 2”, Linker chemistry).  Mariathasan teaches “Several conditionally stable release mechanisms that avoid systemic release are available. These include hydrazones,disulfides, glucuronides, and peptides. Hydrozones are relatively stable at neutral pH in the bloodstream (pH 7.3–7.5) but are hydrolyzed within the acidic environment of target cell endosomes (pH 5.0–6.5) and lysosomes (pH 4.5–5.0) to release an active drug. Disulfides release a drug upon reduction by intracellular thiols. Cleavable peptide and glucuronide linkers that are specifically hydrolyzed by intracellular enzymes are emerging as the release mechanism of choice because they are generally more stable in circulation than disulfides and hydrazones” (see Box 2, “linker chemistry”).  Mariathasan further teaches use of a ValCit-PABQ linker which has a proteolytically cleavable portion and which is self immolative (see Figure 1, description).  This linker which is proteolytically cleavable and self-immolative is highly stable in plasma as well as under physiologic conditions in mice, and was efficiently cleaved to release active payload within minutes of internalization into mammalian cells (see page 140, paragraph 3).
It would have been obvious before the effective filing date of the claimed invention to use the proteolytically cleavable self immolative linker of Mariathasan.  One of ordinary skill in the art would have been motivated to do so given it is highly stable in plasma as well as under physiologic conditions and 
Furthermore, Regarding claim 56, Murthy teaches “Conjugation may be accomplished by directly coupling the two molecular entities, e.g., creating an ester or amide from a hydroxyl group, amino group, and a carboxylic acid” (See paragraph 0148).  It would have been obvious before the effective filing date of the claimed invention to try coupling the two entities via an ester bond which is considered water hydrolysable.   One of ordinary skill would have been motivated to do so given that Murthy teaches conjugation via creating an ester bond which can be considered a “linker” between the two entities which is water hydrolysable.  There is reasonable expectation of success given that ester bond formation between to molecules for conjugation is predictable and routine in the art.
Regarding the functional limitations of “wherein the conjugate exhibits reduced toxicity compared to the toxicity exhibited by the antimicrobial agent in unconjugated form, and wherein side effects induced by the conjugate are reduced relative to the side effects induced by the antimicrobial agent in unconjugated form” found in instant claim 2, Murthy in view Mariathasan of teaches the identical conjugate of the instant claims and thus, these desired result-oriented effects/properties will be inherent to the conjugate of Murthy in view of  Mariathasan.
Murthy discloses wherein the antibiotic is conjugated to a maltodextrin polymer (See paragraph 0034, Figure 15).
Regarding claim 13, Murthy discloses wherein the maltodextrin is maltohexaose (see paragraph 0008, Figure 15).
Regarding claim 15, as evidenced by PubChem (accessed on May 18, 2021, see previously attached handout), the maltodextrin used, maltohexaose, has a weight of 900 Da thus meeting the limitations found in instant claim 15.
Regarding claim 23, Murthy discloses a pharmaceutical composition comprising the maltodextrin-Cipro conjugate and saline thus meeting the limitations of a pharmaceutically acceptable excipient (See paragraph 0122).
Regarding claims 52 and 54, the conjugate of Murthy in view of Mariathasan teach a self-immolative proteolytically cleavable linker.

Claims 1-2, 4-5, 13, 15, 22-23, 27, 52, 54, 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murthy (US20140219917 A1, cited previously) as evidenced by PubChem (Compound Summary, Maltohexaose, accessed on May 18, 2021, see attached handout) in view of Mariathasan (Trends in Molecular Medicine, February 2017, Vol. 23, No. 2, pages 135-149) as applied to claims 1-2, 13, 15, 23, 52, 54, 56 above, in further view of Zhu (Journal of Controlled Release 259 (Feb 2017) 83–91) and (Ferguson (Mol. Pharmaceutics 2014, 11, 4437−4447, cited previously) and 
The teachings of Murthy in view of Mariathasan are described in the above rejection.  Murthy teaches that the linking group is Triazole between linking groups including esters (see paragraph 0047).
The combined references are silent to wherein the antibiotic is colistin or colistin methane-sulfonate.
Schneider teaches “Colistin methanesulfonate (CMS) is the only prodrug of colistin available for clinical use for the treatment of infections caused by multidrug-resistant (MDR) Gram-negative bacteria. Herein we describe a PEGylated colistin prodrug whereby the PEG is attached via a cleavable linker (col-aaPEG) introducing an acetic acid terminated poly (ethylene glycol) methyl ether (aaPEG) onto the Thr residue of colistin. Due to the labile ester containing link (which is water hydrolysable), this prodrug is converted back into active colistin in vitro within 24 h” (See abstract).  Schneider teaches that the linker exhibited low toxicity (see page 84, left column, paragraph 0003).
Ferguson discloses a composition comprising colistin linked to the hydrophilic polymer dextrin (see abstract) for treating bacterial infections.  Colistin is a potent antibiotic routinely used in the art for treating bacterial infections including gram negative bacteria (see Table 2).  Ferguson teaches wherein the colistin is conjugated to dextrin via a linker (see Figure 2) and the linker is proteolytically cleaved by amylase over time (see page 4442, right hand column, lines 2-12) and water (see page 4442, right hand column, second paragraph, lines 8-9). Ferguson concludes that “These studies demonstrate the clear potential of bioresponsive polymer therapeutics-based “nanoantibiotics” in which colistin is conjugated to dextrin, a clinically approved biodegradable polymer” (see last paragraph).
 Regarding claim 22, Ferguson teaches wherein the molar ratio of colistin to dextrin is 1:1 (see page 4439, left hand column, last paragraph, lines 4 and line 8 “2.5X10-5 mol” for each component).
It would have been obvious before the effective filing date of the claimed invention to use colistin or colistin methane-sulfonate as the antibiotic of Murthy.  One of ordinary skill in the art would have been motivated to do so given that colistin and colistin methano-sulfonate are known in the art for successfully treating gram negative and multidrug resistant bacteria which is a desired effect of Murthy.  There is a reasonable expectation of success given that colistin and colistin methane-sulfonate are successful and routinely used in treating gram negative and MDR bacteria and are also used in conjugates for delivery.
Regarding the amount of the conjugate and the ratio of each component of the conjugate (instant claims 22 and 27), the amount is considered a result-effective variable and it would have been obvious to optimize the dosage and ratio of each component of the conjugate to achieve optimal therapeutic effectiveness in treating the bacterial infection (see MPEP 2144.05).


Claims 1-2, 13, 15, 23, 52-56 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy (US20140219917 A1, cited previously) as evidenced by PubChem (Compound Summary, Maltohexaose, accessed on May 18, 2021, see attached handout) in view of Mariathasan (Trends in Molecular Medicine, February 2017, Vol. 23, No. 2, pages 135-149) as applied to claims 1-2, 13, 15, 23, 52, 54, 56  above, in further view of Riber (Adv. Healthcare Mater. 2015, 4, 1887–1890) and Kock (Chem. Commun., 2014,50, 14498).
The teachings of Murthy in view of Mariathasan are described in the above rejection.  The combined references are silent to wherein the self-immolative linker is cleaved by glutathione or the linker is only cleaved by bacterial enzymes.

Kock teaches that “In the past few years, a cunning tool of organic chemistry has entered the mainstream of prodrug design, namely ‘‘self immolative linkers’’ (SIL). Specifically, it is possible to use thiol-containing SIL and use disulfide reshuffling to liberate thiol-free drugs.  We present disulfide reshuffling as a trigger to release a thiol-free anti-HIV agent. MPs built around this technology are highly sensitive to the nominated trigger and as a result, are highly potent, specifically in the experiments addressing infectivity of the live immunodeficiency virus” (see conclusion).
It would have been obvious before the effective filing date of the claimed invention to use self-immolative linkers with disulfides that are cleaved by glutathione.  One of ordinary skill in the art would have been motivated to do so given that it allows for efficient and fast drug release allowing for the drug to impart the desired effect on its target.  There is a reasonable expectation of success given that Disulfide based self-immolative linkers are known the art as a drug release mechanism and have been successfully used to release drugs.
Furthermore, It would have been obvious before the effective filing date of the claimed invention to try aminobenzyl alcohol-based self-immolative linkers to allow for bacteria-mediated degradation of the diazo linkage with ensuing drug release.  One of ordinary skill in the art would have been motivated to do .

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654